DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 - 14 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 8, and 12 are rejected under 35 U.S.C. 103 as being rejected over Cohen (U.S. PG Pub # 20090194949) in view of Lindner et al. (U.S. PG Pub # 20110298183).

Regarding claim 1, Cohen discloses a sealing unit (210, fig 2) for a drive shaft (214) driving a working fluid (222); sealing unit contained in a housing (sealing unit 210 in housing 218) and comprising: 
a sleeve (216) attached to the drive shaft (214) and a gland (228) attached to the housing (218), a static seal ring attached to the gland ( as seen in examiner annotated fig 2 below) and in close proximity to the sleeve (static seal ring close to 216), and a stuffing box (212) about the static seal ring (fig 2), fibrous packing seal blocking the distal and proximal ends of the stuffing box ( as seen in examiner annotated fig 2 below) and a first sealant (226) comprising a viscous, non-Newtonian fluid (226, Para 0070) that is injected into the stuffing box under a first pressure exceeding the pressure of the working fluid (port of 228 injects fluid under first pressure);

 Cohen does not disclose the sealing unit further comprising an inner fluid seal of a Newtonian fluid between the first sealant and the working fluid upstream of the first sealant, such that the Newtonian fluid seal is kept at a pressure slightly higher than the pressure of the working fluid and prevents the working fluid from reaching the first sealant.
However, Lindner teaches the sealing unit further comprising an inner fluid seal of a Newtonian fluid (inner chamber 49 includes fluid, fig 4) between the first sealant and the working fluid upstream of the first sealant (sealing fluid between seal 8 and working fluid with pressure P sub d, Para 0026), such that the Newtonian fluid seal is kept at a pressure slightly higher than the pressure of the working fluid and prevents the working fluid from reaching the first sealant (P sub S >P sub d, Para 0031).

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine a Newtonian fluid of Lindner between the first sealant and the drive shaft of Cohen to prevent the escape of the working fluid into the intermediate buffer chamber and the atmosphere (Lindner Para 0021).

    PNG
    media_image1.png
    638
    627
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Cohen and Wasser discloses the sealing unit wherein the first sealant is introduced into the stuffing box by a pressure injector thereby ensuring that the pressure thereof is above that of the pressure of the working fluid (Cohen - pressure of first sealant by pressure injector of 228 above that of 222, Para 0071).

Regarding claim 3, the combination of Cohen and Wasser discloses the sealing unit wherein the injection of the first sealant is asymmetric to the drive shaft (Cohen – injection of 226 through port of 228 is asymmetric to 214).

Regarding claim 8, the combination of Cohen and Wasser discloses the sealing unit wherein the packing seal comprises O rings, rope seals or braided packing seals (Cohen Para 0007).

Regarding claim 12, the combination of Cohen and Wasser discloses the sealing unit wherein the Newtonian fluid is kept at a pressure slightly higher than the working fluid so that it prevents leakage of the working fluid into the sealing unit (Cohen - pressure of first sealant by 228 above that of 222, Para 0071). 

Claims 9 - 11 are rejected under 35 U.S.C. 103 as being rejected over Cohen in view of Lindner et al. and in further view of Wasser et al. (U.S. Patent # 5375853).

Regarding claim 9, the combination of Cohen and Lindner discloses the sealing unit.
Cohen does not disclose wherein the Newtonian fluid providing the inner seal upstream of the stuffing box is a gas. 
However, Wasser teaches wherein the Newtonian fluid providing the inner seal upstream of the stuffing box is a gas (Wasser - inner chamber 49 includes Nitrogen which is a Newtonian fluid, Col 9, Lines 32 – 36, fig 1).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the Newtonian fluid of gas of Wasser in the sealing unit of Cohen as the gas can be pressurized to act as a sealant between the atmosphere and the first sealant.

Regarding claim 10, the combination of Cohen and Wasser discloses the sealing unit.
Cohen does not disclose wherein the Newtonian is air.
However, Wasser teaches wherein the Newtonian is air (Wasser abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the Newtonian fluid of air of Wasser in the sealing unit of Cohen as the air can be pressurized to act as a sealant between the atmosphere and the first sealant.


Regarding claim 11, the combination of Cohen and Wasser discloses the sealing unit.

Cohen does not disclose wherein the Newtonian comprises inert gases selected from the group of nitrogen and noble gases.
However, Wasser teaches wherein the Newtonian comprises inert gases selected from the group of nitrogen and noble gases (Wasser - inner chamber 26 includes Nitrogen which is a Newtonian fluid, Col 9, Lines 32 - 36, fig 1).

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the Newtonian fluid of inert gases of Wasser in the sealing unit of Cohen as the gases can be pressurized to act as a sealant between the atmosphere and the first sealant.


Claims 4 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Lindner et al. and in further view of Mehlhope (U.S. Patent # 3628798).

Regarding claim 4, the combination of Cohen and Lindner discloses the sealing unit.
Cohen does not disclose further comprising washers between the packing seals and the viscous sealant to better transmit pressure of the viscous sealant more evenly around the drive shaft.
However, Mehlhope teaches further comprising washers (40, 46, fig 1) between the packing seals (56, fig 1) and the viscous sealant (52, fig 1) to better transmit pressure of the viscous sealant more evenly around the drive shaft (40, 46 capable of distributing the pressure).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the washers of Mehlhope between the packing seals and the sealant of Cohen as the washers provide additional compression to the packing rings, thereby a better sealing engagement with the shaft (Mehlhope Col 2, Lines 35 – 40).

Regarding claim 5, the combination of Cohen, Lindner and Mehlhope discloses the sealing unit wherein the washers are provided with through holes or peripheral cut outs to enable wetting of the packing seal by the first sealant (Mehlhope washers are elastomeric which is porous material, abstract).

Regarding claim 6, the combination of Cohen and Lindner discloses the sealing unit.
Cohen does not disclose an external jacket around the stuffing box of the first sealant separated from the stuffing box by a space and water is injected into the space to cool the stuffing box and the first sealant therein.
However, Mehlhope teaches an external jacket (Mehlhope 75, fig 2) around the stuffing box of the first sealant (Mehlhope 12, fig 2) separated from the stuffing box (Mehlhope stuffing box packing 12, fig 2) by a space (Mehlhope 40, fig 2) and water is injected into the space to cool the stuffing box and the first sealant therein (water is capable of being injected into Mehlhope 75, fig 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the jacket of Mehlhope around the stuffing box of Cohen as the jacket provides additional covering for the stuffing box and a passage of fluid for the sealing assembly (Mehlhope Col 2, Lines 63 – 69).


Regarding claim 7, the combination of Cohen, Lindner and Mehlhope discloses the sealing unit wherein the jacket has baffles alternately extending from upstream and downstream edges to cause the water to flow in a lengthened undulating path (Mehlhope 78 has baffles capable of undulating path of water flow, fig 2, Col 3, Lines 63 - 69).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Lindner et al. and in further view of Radke (U.S. Patent # 3124502).

Regarding claim 13, the combination of Cohen and Lindner discloses the sealing unit further comprising a proximal housing (as seen in Cohen examiner annotated fig 2 below) and a distal ring lid (as seen in Cohen examiner annotated fig 2 below) that closes the housing downstream of the stuffing box (Cohen fig 2).
Cohen does not disclose wherein the distal ring lid is a split ring comprising two hemi-cylindrical sections that may be disconnected from the proximal housing and pulled apart to allow access to the housing without dismantling the housing from the drive shaft.
However, Radke teaches wherein the distal ring lid is a split ring comprising two hemi-cylindrical sections that may be disconnected from the proximal housing and pulled apart to allow access to the housing without dismantling the housing from the drive shaft (ring can be split into two sections, fig 7).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the distal ring lid of Cohen to be split as Radke to provide easier insertion into the sealing assembly.

Regarding claim 14, the combination of Cohen, Lindner and Radke discloses the sealing unit wherein all cylindrical parts comprise pairs of elements with hemi-cylindrical inner surfaces that are coupled together about the drive shaft, so that the that sealing unit may be attached to a drive shaft in situ without threading onto the drive shaft (cylindrical parts of Cohen can be split into sections as in Radke fig 7). 


    PNG
    media_image1.png
    638
    627
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.S.K/Examiner, Art Unit 3675                                                                                                                                                                                                        
	
	
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675